                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   EMILY VALLES,
   Administrator of the Estate        1:16-cv-04757-NLH-KMW
   of Jamie Gonzalez, AKA Jaime
   Gonzalez,                          MEMORANDUM
                                      OPINION & ORDER
                Plaintiff,

           v.

   CUMBERLAND COUNTY, WARDEN
   ROBERT BALICKI, and JASON
   CORLEY,

                Defendants.


APPEARANCES:

RYAN MARC LOCKMAN
MARK FROST & ASSOCIATES
1515 MARKET STREET
SUITE 1300
PHILADELPHIA, PA 19103

     On behalf of Plaintiff

HILLMAN, District Judge

     WHEREAS, on August 4, 2016, Plaintiff Jaime Gonzalez filed

through counsel a complaint alleging that he had been subjected

to excessive force while he was a pre-trial detainee at the

Cumberland County Jail in 2014; and

     WHEREAS, Gonzalez died in late 2016 and was replaced as the

formal Plaintiff in this matter by his mother, Emily Valles,

acting as the administrator of Gonzalez’s estate (see Docket No.

29); and
     WHEREAS, on August 28, 2019, the Court granted the motion

for summary judgment filed by Defendants Cumberland County and

Warden Robert Balicki, and those Defendants were dismissed from

the action 1; and

     WHEREAS, as a result of the Court’s August 28, 2019

Opinion, the only remaining defendant in the action is Defendant

Jason Corley, against whom Plaintiff has asserted claims for

excessive force and failure to treat Gonzalez’s injuries; and

     WHEREAS, after Corley was served with Plaintiff’s complaint

and failed to respond, on October 11, 2019, Plaintiff requested

that the Clerk enter default against Corley, which the Clerk did

that same day; and

     WHEREAS, on October 15, 2019, Plaintiff filed a Motion for

Default Judgment as to Gonzalez’s claims against Corley; and

     WHEREAS, a party seeking default judgment “is not entitled

to a default judgment as of a right,” Franklin v. Nat’l Maritime

Union of Am., No. 91-480, 1991 U.S. Dist. LEXIS 9819, at *3-4


1 In their motion for summary judgment, Defendants argued that
they were entitled to summary judgment on Plaintiff’s claims
against them for two reasons: (1) Plaintiff had, through
discovery, produced insufficient evidence to make out his
underlying claim that he was the subject of an assault by
Officer Corley, and (2) because Plaintiff had in any event
failed to provide any evidence or testimony tending to show that
the policies or customs put in place by the jail and Defendant
Balicki caused any such assault if it did occur. The Court
agreed. (Docket No. 64.)

                                2
(D.N.J. 1991) (quoting 10 Wright, Miller & Kane, Federal

Practice and Procedure § 2685 (1983)), aff’d, 972 F.2d 1331 (3d

Cir. 1992); and

     WHEREAS, the decision to enter a default judgment is “left

primarily to the discretion of the district court,” Hritz v.

Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984); and

     WHEREAS, before entering a default judgment the Court must

decide whether “the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere

conclusions of law,” Chanel v. Gordashevsky, 558 F. Supp. 2d

532, 535 (D.N.J. 2008) (citing Directv, Inc. v. Asher, No. 03-

1969, 2006 U.S. Dist. LEXIS 14027, at *3 (D.N.J. Mar. 14,

2006)); and

     WHEREAS, the Court has reviewed Plaintiff’s Motion for

Default Judgment and finds that Plaintiff’s Motion for Default

Judgment is deficient because Plaintiff does not include in her

brief an explanation as to why she is entitled to default

judgment, on what claims she is entitled to default judgment,

the elements of those claims and how she has shown each of those

elements, the appropriate measure of damages under those claims,

and what damages she is entitled to, 2 see e.g., Qu Wang v. Fu


2 The Court notes that in its August 28, 2019 Opinion, the Court
found relative to Plaintiff’s claims against the other
defendants that “Plaintiff has presented no admissible evidence
sufficient to permit a jury to find in his favor insomuch as he
                                3
Leen Meng Restaurant Limited Liability Company, 2018 WL 1027446,

at *2 (D.N.J. 2018) (explaining the factors a court must

consider in assessing a motion for default judgment); and

     WHEREAS, in light of those deficiencies, this Court finds

it cannot enter default judgment against Corley in Plaintiff’s

favor;

     THEREFORE,

     IT IS on this    30th      day of      October    , 2019

     ORDERED that Plaintiff’s Motion for Default Judgment [69]

be, and the same hereby is, DENIED WITHOUT PREJUDICE; and it is

further

     ORDERED that Plaintiff shall file a new motion for default

judgment which addresses the deficiencies noted herein within

fifteen (15) days of this Order.



                                          s/ Noel L. Hillman
 At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




has presented no admissible evidence showing that Corley
attacked or assaulted Plaintiff . . . .” (Docket No. 64 at 26.)
                                   4
